Citation Nr: 0930298	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  05-05 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral pes planus, and if so, entitlement to service 
connection for the same.

2.  Entitlement to service connection for degenerative joint 
disease of the bilateral great toes, claimed as secondary to 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Buck, Counsel

INTRODUCTION

The Veteran served on active duty from November 1959 to 
September 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied entitlement to the benefits 
currently sought on appeal.

The Veteran was scheduled for a video conference hearing 
before the Board in September 2006.  Prior to the scheduled 
date, the Veteran notified VA that he had no means of 
transportation to his hearing on the scheduled date and would 
come only if he could hitchhike to the RO.  He did not 
request to reschedule the hearing.  On the date of his 
hearing, he did not appear.  Under the applicable regulation, 
if an appellant fails to appear for a scheduled hearing and a 
request for postponement has not been received and granted, 
the case will be processed as though the request for a 
hearing had been withdrawn.  38 C.F.R. § 20.702 (d) (2008).  
Accordingly, this Veteran's request for a hearing is 
considered withdrawn.

In the course of the adjudication of his claim, the Veteran 
submitted a medical opinion dated in June 2004, and received 
in September 2004, which attempts to link his bilateral foot 
disability to current back and neck problems.  As the 
bilateral foot disability is granted herein, the issues of 
secondary service connection for back and neck disabilities 
are hereby referred to the RO for appropriate disposition.  

With further regard to the grant of service connection for 
the bilateral foot disability, the RO consistently notes in 
the record that the Veteran's claim was received in December 
2003.  However, as explained fully below, a careful review of 
the record confirms that his claim was, in fact, received in 
February 2001.

The issue of entitlement to service connection for 
degenerative joint disease of the bilateral great toes is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the agency of original jurisdiction. 

FINDINGS OF FACT

1.  Entitlement to service connection for bilateral pes 
planus was denied by Board decision dated in August 1972.

2.  Evidence submitted since August 1972, namely three 
medical nexus opinions, bears directly on the claim for 
service connection for pes planus and is so significant that 
it must be considered to fairly decide the merits of the 
claim.

3.  The evidence is in equipoise as to whether bilateral pes 
planus is medically related, either directly or by 
aggravation, to the Veteran's service. 


CONCLUSIONS OF LAW

1.  The August 1972 Board decision denying entitlement to 
service connection for bilateral pes planus is final.  38 
U.S.C. § 4004(b) (1970); 38 C.F.R. § 19.104 (1972).

2.  New and material evidence has been submitted regarding 
the Veteran's claim of entitlement to service connection for 
bilateral pes planus; therefore, the claim is reopened.  38 
U.S.C.A. § 5108 (West 2000); 38 C.F.R. § 3.156(a) (2001).

3.  Giving the Veteran the benefit of the doubt, bilateral 
pes planus was incurred or aggravated in his active duty 
service.  38 U.S.C.A. §§ 1101, 1131, 1137, 1153, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the agency of 
original jurisdiction (AOJ) has a duty to notify and assist 
the Veteran pursuant to 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008) and 38 C.F.R. § 3.159 (2008).  As will be 
discussed below, new and material evidence has been submitted 
sufficient to reopen the claim, and ultimately to grant 
service connection for the bilateral foot disability.  
Accordingly, a full discussion of whether VA met these duties 
is not needed, as no prejudice can flow to the Veteran from a 
full grant of the benefit sought on appeal.  It is important 
to note, however, that the AOJ has provided notice to the 
Veteran with respect to the initial disability rating and 
effective date elements of the claim.  

New and Material Evidence

The Veteran seeks service connection for bilateral pes 
planus, which he contends is the result of his service.  This 
claim was denied by rating decision in April 1972.  The 
Veteran perfected an appeal of that decision; however, the 
Board denied the claim in August 1972, because the service 
treatment records demonstrated that the disability existed 
prior to service and had not been aggravated by service.  Of 
record at the time of the denial were the Veteran's service 
treatment records and his recorded testimony from a May 1972 
hearing before Regional Office personnel.  The Veteran had no 
option to appeal a Board decision at that time; therefore, it 
became final.  38 U.S.C. § 4004(b) (1970); 38 C.F.R. § 19.104 
(1972).

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."

The Veteran attempted to reopen his claim in January 2000.  
He was advised at that time that he must submit new and 
material evidence to reopen the claim.  He did not submit 
anything further at that time.  He again submitted a claim in 
February 2001 for bilateral pes planus.  The Veteran was not 
notified of the need to submit new and material evidence; nor 
was any other action taken by the RO at that time on the 
claim.  He submitted additional correspondence in December 
2003, again requesting service connection for bilateral pes 
planus.  The RO then began to take action on the claim, by 
advising him of the need to submit new and material evidence.  
The Veteran did so, and the instant appeal ensued. 

Although the RO lists the December 2003 correspondence as the 
Veteran's claim on appeal in its April 2004 rating decision 
and January 2005 statement of the case, a close review of the 
record shows that his claim was actually received in February 
2001.  This is important to this decision, as the standard by 
which new and material evidence is judged was amended, 
effective in August 2001.  For claims filed before August 
2001, such as this one, "new and material evidence" means 
evidence not previously submitted to agency decision makers 
that bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

Since the August 1972 Board decision denying the claim, 
additional evidence has been submitted that fits within this 
meaning of new and material evidence.  Specifically, during 
the course of the appeal, three medical opinions have been 
entered into the record, which speak to whether the Veteran's 
bilateral pes planus preexisted service and whether it was 
incurred or aggravated in service.  These opinions bear 
directly and substantially on the reasons for the prior 
denial and make conclusions which are significant to the 
ultimate outcome of the claim, particularly as two tend to 
support a grant of the previously disallowed benefit.  
Therefore, the opinions constitute new and material evidence 
sufficient to reopen the claim.  The merits of the claim are 
discussed below.    

Service Connection

The Veteran credibly contends that despite having not sought 
treatment for bilateral pes planus until long after service, 
he has experienced foot pain since his separation, which he 
believes to be due directly to the rigors of training in 
service.  His wife has also submitted a credible lay 
statement in support of her husband's claim, reporting that 
since her marriage to the Veteran in 1963, he has experienced 
foot pain attributable to his time in service.  

As a preliminary matter, every Veteran shall be taken to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates both that the disease or 
injury existed before acceptance and enrollment, and that it 
was not aggravated by such service.  38 U.S.C.A. §§ 1111, 
1137 (West 2002); see also, Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir., 2004).  If the government fails to rebut the 
presumption of soundness under section 1111, the Veteran's 
claim is one for service connection rather than for service-
connected aggravation.  Id. 

The Veteran's November 1959 enlistment examination 
specifically noted third degree pes planus of the left foot.  
Therefore, it is considered to be a defect noted at the time 
of entry, and not entitled to the presumption of soundness.  
Instead, it will be considered upon a theory of aggravation 
of a pre-existing disability. 

At issue, however, is a bilateral foot disorder.  No defects 
were noted as to the right foot during the Veteran's November 
1959 enlistment examination; as such, to rebut the 
presumption of soundness, clear and unmistakable evidence 
must demonstrate both that the right foot pes planus existed 
before acceptance and enrollment, and that it was not 
aggravated by such service.

In this case, the service treatment records constitute clear 
and unmistakable evidence that bilateral (and thus, right 
foot) pes planus existed prior to service.  In particular, 
the Veteran entered service in November 1959.  Just three 
months later, in March 1960, podiatry consultation notes 
confirm bilateral pes planus, with a one and one-half year 
history of pain in both feet.  Orthopedic consultation notes 
dated in May 1960 reveal that the Veteran gave a history of 
having problems with his feet in high school, and that he had 
given up baseball and basketball on account of the pain in 
his feet.  Lastly, in the context of his medical board 
examination in September 1960, the Veteran reported a history 
of pain in both feet since he was approximately 14 years of 
age.  These medical reports, recording the Veteran's own 
stated history in the context of contemporaneous treatment, 
are highly credible in finding that his foot disorder was, in 
fact, bilateral prior to service and, therefore, involved his 
right foot.  

The remaining question with respect to the presumption of 
soundness, then, is whether there is also clear and 
unmistakable evidence that the right foot disorder was not 
aggravated in service.  A pre-existing injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2008); Green 
v. Derwinski, 1 Vet. App. 320 (1991).  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  This 
includes medical facts and principles which may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2008).

On the facts presented here, there is no clear and 
unmistakable evidence that the preexisting right foot 
disability was not aggravated during service.  In the span of 
ten months, the Veteran went from being asymptomatic to being 
discharged from service for bilateral flat feet.  Within the 
first four months, specifically, he was repeatedly seen for 
increasing levels of pain.  By August, the month prior to his 
separation, he was noted to have intolerable discomfort in 
both feet.  This is evidence of an increase in severity.

The medical opinions of record differ on whether this 
increase in the Veteran's pain in his right foot was beyond 
the natural progression of the disorder.  A VA podiatrist 
found that after reviewing the treatment in service, his pain 
was a temporary flare up of the preexisting condition, 
implying that there were no lasting effects due to service.  
A private physician who also reviewed the service treatment 
records, however, found that the evidence at separation 
demonstrated what was equivalent to a diagnosis of grade-four 
flatfeet bilaterally, which in his opinion was too serious of 
a condition to be considered a mere flare-up.  Because of the 
divergent opinions on this substantive point, which are both 
supported by the record, it cannot be said that there is 
clear and unmistakable evidence that there was no aggravation 
of the preexisting right foot disability.  Therefore, while 
the presumption of soundness is rebutted for the left foot, 
it is not rebutted for the right foot.  

To determine whether service connection is warranted 
bilaterally, different standards are at play for each foot.  
As explained above, the presumption of soundness does not 
apply to the left foot.  In that instance, therefore, the 
legal question is one of service connection by aggravation of 
a preexisting disorder.  On the contrary, the presumption of 
soundness does apply to the right foot, despite the evidence 
that it preexisted service.  The legal question there is one 
of direct service connection.  Each is discussed in turn 
below; however the evidence of record is relevant to both 
feet. 

At entry into service in November 1959, the Veteran's PULHES 
rating noted a 3 for the category of L.  The "PULHES" 
medical profile system is designed to reflect the overall 
physical and psychiatric condition of an individual on a 
scale of 1 (high level of fitness) to 4 (medical condition or 
physical defect that is below the level of medical fitness 
required for retention in the military service).  The "P" 
stands for "physical capacity or stamina," the "U" 
indicates "upper extremities," the "L" is indicative of 
"lower extremities," the "H" reflects the condition of the 
"hearing and ears," the "E" is indicative of the "eyes," 
and the "S" stands for "psychiatric condition."  See 
Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  Regardless 
of the designation of 3 for the lower extremities, the 
Veteran was accepted into service, as the third degree left 
foot pes planus was found to be not symptomatic, and not 
disqualifying.  

The Veteran was seen in the "foot clinic" in December 1959 
and January 1960 for orthopedic heel supports.  By March, the 
arch supports he had also been given were rubbing his feet, 
resulting in additional discomfort so he discontinued use of 
them.  His feet continued to be symptomatic throughout the 
rest of his service.  In May 1960, his degree of disability 
was noted to be moderate.  In August 1960, he was noted to 
have discomfort to a degree of intolerance.  The September 
1960 medical board examination revealed bilaterally that 
there was considerable plantar callosities, indicating faulty 
weight bearing.  He experienced some limitation of motion as 
well, and a valgus deformity was noted.  His PULHES rating 
was increased to a 4 for the lower extremity category.

Referable to aggravation of the Veteran's preexisting left 
foot disability, it cannot be said that there was no increase 
in severity in service.  He went from asymptomatic to a 
significant degree of discomfort with limitation of motion 
and skin changes.  The issue is whether this was the normal 
progression of the left foot disorder.  The June 2008 private 
medical opinion of record explains that the Veteran went from 
"grade three" flat feet to "grade four" flat feet, which 
represented degradation beyond the natural progression, 
primarily because of the noted talar involvement.  He further 
explained that had the Veteran not experienced the rigors of 
training in service, his foot disorder would not necessarily 
have advanced from grade three to grade four.  

The VA expert opinion of record relied on the lack of in-
service trauma directly to the foot to conclude that, 
although the Veteran's left foot became symptomatic in 
service, there was no indication that it was more than a 
temporary flare up.  He further noted the lack of post-
service treatment in support of his conclusion.  

Each opinion was offered by a medical expert who had reviewed 
the evidence relevant to the medical issues at hand.  Each 
professional offered a reasoned opinion as to whether the 
Veteran's left foot pes planus increased in severity beyond 
the natural progression.  For these reasons, both opinions 
are found to carry probative weight on the material issue of 
aggravation.  This places the evidence in equipoise. Under 
the circumstances, where there is an approximate balance 
between the positive and negative evidence, the benefit of 
the doubt is given to the Veteran.  38 C.F.R. § 3.102 (2009).  
As such, the veteran's left foot pes planus disorder was 
aggravated in service.

With respect to direct service connection for the right foot, 
in order to establish the same there must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2008); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

The evidence clearly establishes the current diagnosis of 
right foot pes planus.  See e.g., VA podiatry consult, 
September 2003.  The service treatment records also show a 
diagnosis of right foot pes planus.  See service record, 
March 1960.  Referable to the third element of medical nexus, 
the aforementioned medical opinions of record again differ on 
the presence of a medical relationship.  

In the June 2008 private opinion, the physician posits that 
the many months of heavy physical training likely placed 
excessive axial loads on the right foot, causing ligament 
damage which led to his previously only left foot disability 
to become a bilateral problem.  He compared the ligaments of 
the back with those of the foot, and cited to medical 
reference materials that note the tearing of ligaments is 
manifested by local symptoms of pain and eventually symptoms 
of arthritis are superimposed.  He also noted the lack of a 
more likely etiology of the Veteran's right foot disorder.  

The VA podiatrist disagreed in his expert opinion with the 
private physician's opinion, finding instead that the Veteran 
likely had congenital bilateral pes planus, rather than an 
acquired right foot pes planus.  For the sake of argument, 
however, the podiatrist stated that if it was not 
preexisting, there was no documented evidence that the 
Veteran sustained any injury, trauma, or other condition that 
would have resulted in the development of pes planus during 
service.  Therefore, implicitly, he argued against a direct 
link to service.  

As with the left foot analysis above, the evidence consists 
of two well-reasoned opinions that differ on whether the 
right foot pes planus was incurred in service.  Both sources 
are competent to render an opinion on the matter, given their 
medical training.  The opinions themselves are credible, in 
that they were offered on the basis of a review of all the 
pertinent evidence.  Each expert offered a rationale for 
their findings.  As such, the evidence is in equipoise.  
Giving the Veteran the benefit of the doubt, the right foot 
pes planus was incurred in service.   Entitlement to service 
connection for bilateral pes planus is granted.
ORDER

New and material evidence having been submitted, the 
application to reopen the previously denied claim of 
entitlement to service connection for bilateral pes planus is 
granted. 

Entitlement to service connection for bilateral pes planus is 
granted. 


REMAND

The Veteran seeks service connection for degenerative joint 
disease (DJD) of the bilateral great toes.  Although there 
are three well-reasoned medical opinions of record relating 
to his feet generally, none addresses whether the DJD is 
medically related to the Veteran's pes planus.  The Board is 
not in a position to substitute its own medical judgment for 
that of a medical professional.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  Because the medical evidence is 
lacking on this point, remand is necessary to determine 
whether it is at least as likely as not that the DJD is 
secondary (either directly or by aggravation) to his service-
connected disability.  

Given the length of the appellate period at issue, the 
Veteran should be contacted to determine whether there is any 
outstanding medical evidence not currently of record directly 
related to treatment for DJD of his toes.  As it appears that 
the Veteran receives regular treatment from VA, efforts must 
be made to obtain those records.  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Contact the Veteran to determine whether 
there are outstanding treatment records from 
private or VA sources, and obtain any such 
records.

2.  Schedule the Veteran for a VA podiatry 
examination to determine the nature and 
etiology of any degenerative joint disease 
(DJD) of the bilateral great toes diagnosed.  
The claims file must be reviewed in 
conjunction with the examination.  All testing 
deemed necessary must be conducted and results 
reported in detail.  Based on the review and 
the physical examination, the examiner is 
asked to render an opinion as to whether it is 
at least as likely as not that the veteran's 
DJD in his feet is proximately due to, or the 
result of, the veteran's service-connected 
bilateral pes planus.  This must include an 
opinion as to direct causation, as well as 
whether the Veteran's non-service-connected 
DJD has increased in severity due to (i.e., 
been aggravated by) his service-connected pes 
planus.  

The examiner is reminded that the term "as 
likely as not" does not mean "within the 
realm of medical possibility," but rather that 
the evidence of record is so evenly divided 
that, in the examiner's expert opinion, it is 
as medically sound to find in favor of the 
proposition as it is to find against it.  The 
whole file must be reviewed; however, 
attention is invited to the x-ray evidence of 
record, dated in January 2001 and September 
2003.  A rationale for any opinion offered is 
requested.

3.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The Veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN L. KELLER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


